Case 1:18-cv-00588-LPS Document 340 Filed 03/24/20 Page 1 of 4 PageID #: 22216

                                                              DLA Piper LLP (US)
                                                              1201 North Market Street
                                                              Suite 2100
                                                              Wilmington, Delaware 19801-1147
                                                              www.dlapiper.com

                                                              Denise Seastone Kraft
March 17, 2020                                                denise.kraft@dlapiper.com
The Honorable Leonard P. Stark                                T 302.468.5645
United States District Court for the District of Delaware     F 302.778.7917
844 N. King Street                                             PUBLIC VERSION OF D.I. 331
                                                               FILED: MARCH 24, 2020
Wilmington, DE 19801

Re:    Citrix Systems, Inc. v. Workspot, Inc., C.A. No. 18-cv-00588-LPS

Dear Chief Judge Stark:

Pursuant to the Scheduling Order (D.I. 160), Citrix submits this letter brief in support of its
request for leave to amend its Amended Complaint (D.I. 218) and its Answer to Workspot’s
Answer to the Amended Complaint and Counterclaim (D.I. 232). Citrix seeks to (1) add to its
Amended Complaint allegations that false statements Workspot made regarding Citrix’s products
also falsely characterize Workspot’s products and that Workspot continues to make similar false
statements; and (2) add to its Answer an affirmative defense and counterclaim that Workspot’s
asserted ’182 patent is unenforceable due to inequitable conduct.1

Prior to a court-ordered deadline to amend pleadings, as here, “[t]he court should freely give
leave when justice so requires” to amend pleadings. Fed. R. Civ. P. 15(a)(2). “The Third Circuit
has adopted a liberal approach to the amendment of pleadings to ensure that ‘a particular claim
will be decided on the merits rather than on the technicalities.’” Abbott Labs. v. Johnson &
Johnson, Inc., 524 F. Supp. 2d 553, 557 (D. Del. 2007). Leave to amend accordingly should be
granted unless Workspot demonstrates undue delay, prejudice, bad faith, dilatory motive, or
futility. See Arthur v. Maersk, Inc., 434 F.3d 196, 204 (3d Cir. 2006).

I. There has been no undue delay, bad faith, or dilatory motive. Citrix is seeking leave to
amend its pleadings within the Court-ordered deadline to amend pleadings. D.I. 241. Therefore,
Citrix’s request is, by definition, timely. See Invensas Corp. v. Renesas Elecs. Corp., 2013 WL
1776112, at *3 (D. Del. Apr. 24, 2013). What is more, Workspot did not assert the ’182 patent
until it filed its Amended Answer and Counterclaim on May 7, 2019 (D.I. 224). Then, on June
13, 2019, the parties effectively stipulated—and the Court agreed—to stay the case with respect
to the ’182 patent pending inter partes review (D.I. 239, 241, 242). The PTAB issued a decision
on October 28, 2019, which then effectively resumed the case with respect to the ’182 patent.
After reviewing Workspot’s document production and attempting to gather information through
interrogatories, Citrix seeks to amend in advance of the Court-ordered deadlines. Neither of
Citrix’s proposed amendments are made in bad faith or with a dilatory motive.


1 Attached hereto are the Second Amended Complaint (Ex. A), a blackline to the Amended
Complaint (Ex. B), the Amended Answer and Counterclaim to Workspot’s Answer to Amended
Complaint and Counterclaim (Ex. C), and a blackline to the Answer to Workspot’s Answer to
the Amended Complaint and Counterclaim (Ex. D). Pursuant to Local Rule 7.1.1, the parties
conferred, and Workspot will oppose Citrix’s request for leave to amend.


EAST\172964477.2
Case 1:18-cv-00588-LPS Document 340 Filed 03/24/20 Page 2 of 4 PageID #: 22217




II. Workspot will not be prejudiced. The burden is on the nonmoving party to prove it will be
prejudiced because an amendment “causes surprise, results in additional discovery, or adds costs
to the litigation in defending against the new facts or theories alleged.” Aerocrine AB v. Apieron
Inc., 2010 WL 1225090, at *7 (D. Del. Mar. 30, 2010). Workspot cannot meet its burden because
it will not need to expend any additional resources to conduct discovery or prepare for trial.
Workspot has long known of the facts giving rise to both of Citrix’s proposed amendments and
discovery related to the allegations in Citrix’s amended pleadings are already central to the case.

First, Citrix does not seek to add new Workspot false statements as the basis for its Lanham Act
claims. Instead, Citrix explicitly adds allegations that the previously-asserted statements are also
false as to Workspot, and that Workspot continues to make these statements in marketing to its
customers. Workspot has had knowledge that statements it made comparing Citrix’s products to
its own are false with respect to its own products since the date Workspot published the
statements. Because Workspot has known this all along and because significant discovery has
already been taken on this point, permitting Citrix to amend its pleadings to include allegations
directed to these facts would not lead to undue prejudice. Moreover, Citrix’s proposed
amendments were demanded by Workspot. Ex. E at 3 (“Workspot believes Citrix must seek
leave to amend the complaint to introduce [falsity as to Workspot]”). Workspot is engaging in
gamesmanship when, on the one hand, it insists that Citrix amend its pleadings, and then, on the
other hand, opposes Citrix’s request for leave to amend.

Second, Mr. Sinha, Workspot’s co-founder and CEO, has unique knowledge of information
related to Citrix’s proposed inequitable conduct claim, and Workspot is in possession of
documents relevant to this claim. Significant additional discovery should not be necessary
because information relevant to the inequitable conduct claim, including the prosecution history
of the ’182 patent and key prior art, has already been exchanged during discovery and described
in detail in Citrix’s Invalidity Contentions. In any event, Workspot has ample time and
opportunity to prepare defenses to Citrix’s amendments. Fact discovery does not close until July
17, 2020, expert discovery has not begun, and trial is not scheduled to begin until March 8, 2021.

III. Citrix’s amendments are not futile. An amendment is futile if “the [pleading], as amended,
would fail to state a claim upon which relief could be granted.” In re Burlington Coat Factory
Sec. Litig., 114 F.3d 1410, 1434 (3d Cir. 1997). With respect to its Second Amended Complaint,
Citrix has pled with specificity that the false statements are false as to Workspot’s products and
services. See Ex. B ¶¶ 23-44 and 121-144. Because Citrix has adequately pled these allegations,
its amendment is not futile. See, e.g., Leader Techs., Inc. v. Facebook, Inc., 2010 WL 2545959,
at *5-6 (D. Del. June 24, 2010) (amendment to allege inequitable conduct was not futile because
“allegations include[d] sufficient facts from which it [could] be inferred that Leader knew of the
withheld material information and withheld the information with specific intent to deceive the
PTO”).

Citrix’s inequitable conduct defense and counterclaim also includes the specificity necessary to
state a viable claim. To plead inequitable conduct with the “requisite particularity under Rule
9(b), the pleading must identify the specific who, what, when, where, and how of the material
representation or omission committed before the PTO.” Exergen Corp. v. Wal-Mart Stores, Inc.,
575 F.3d 1312, 1328 (Fed. Cir. 2009). The pleading “must include sufficient allegations of
                                                 2

EAST\172964477.2
Case 1:18-cv-00588-LPS Document 340 Filed 03/24/20 Page 3 of 4 PageID #: 22218




underlying facts from which a court may reasonably infer that a specific individual (1) knew of
the withheld material information or of the falsity of the material misrepresentation, and (2)
withheld or misrepresented this information with a specific intent to deceive the PTO.” Id. at
1328-29. Citrix’s proposed counterclaim alleging inequitable conduct states a claim upon which
relief can be granted and does so with the particularity required under Rule 9(b). See Ex. C; see
also Oral Order re Leave to Amend, Extang Corp. et al v. Truck Accessories Grp., LLC, C.A.
No. 19-923-MN (Feb. 4, 2020, D. Del.) (D.I. 34) (finding amendment to allege inequitable
conduct was not futile). The amendment is not futile because Citrix has adequately pled:

   Who: Amitabh Sinha, on behalf of Workspot. Mr. Sinha, an inventor of the ’182 patent, was
    a former Citrix employee who had first-hand knowledge of at least two Citrix access control
    systems, Citrix Access Gateway and Citrix NetScaler Gateway (collectively, the “Citrix
    references”), that are prior art to the ’182 patent. Ex. C ¶¶ 10, 16-25. At Citrix, Sinha served
    as Vice President of Engineering, overseeing projects involving XenApp, and as General
    Manager for the XenDesktop product. Id. ¶ 18. Configurations of Citrix Access Gateway
    and Citrix NetScaler Gateway were integrated with Citrix XenApp and Citrix XenDesktop
    under Mr. Sinha’s management and control. Id. ¶ 23.
   What: Citrix’s SmartAccess, a key feature that predates and discloses limitations of the
    claims of ’182 patent, was added to XenDesktop in 2010, three years before the provisional
    application that led to the ’182 patent was filed, and was also provided with the Citrix
    references. Id. ¶¶ 20-23. Mr. Sinha withheld the Citrix references from the PTO during
    prosecution of the ’182 patent despite having knowledge they were material prior art. Ex. C
    ¶¶ 16-25. In fact, Mr. Sinha did not disclose any prior art to the PTO during prosecution. Ex.
    C ¶¶ 14-15, 26-30. Mr. Sinha’s decision to withhold material prior art led the Examiner to
    allow the application. Ex. C ¶ 13. Had Mr. Sinha disclosed the Citrix references, references
    which teach each limitation of the asserted claims of the ’182 patent, the Examiner would not
    have allowed the application to issue as a U.S. patent. Ex. C ¶¶ 32-40.
   When: At least by October 20, 2007, Sinha knew about both Citrix references. For example,
    Sinha is the lead named inventor on U.S. Patent Application No. 2008/0208605, a patent
    application filed by and assigned to Citrix, in which Mr. Sinha described how the Citrix
    references could be used with the inventions claimed in that patent application. Ex. C ¶ 24.
    Although Mr. Sinha had unique knowledge of the Citrix references before Workspot filed the
    application that led to the ’182 patent, he withheld this material information from the PTO
    during prosecution of the ’182 patent. Ex. C ¶ 28.
   Where: Mr. Sinha worked at Citrix for several years and had unique first-hand knowledge
    of, and management control over, the Citrix references. Ex. C ¶ 10, 16-25. After departing
    Citrix and founding Workspot, he applied for the ’182 patent. Mr. Sinha’s failure to disclose
    the Citrix references (or any other prior art) to the PTO is evident in correspondence between
    Workspot’s patent attorneys and the Examiner during prosecution of the ’182 patent. Ex. C
    ¶¶ 14, 27.
   How: The ‘182 patent is unenforceable due to inequitable conduct because Mr. Sinha, on
    behalf of Workspot, withheld material prior art references from the PTO during prosecution
    of the ‘182 patent. If the Examiner had known of the Citrix references, the Examiner would
    not have issued the ‘182 patent because he would have found the claims anticipated under 35
    U.S.C. § 102 and/or obvious under 35 U.S.C. § 103. See generally Ex. C.

                                                 3

EAST\172964477.2
Case 1:18-cv-00588-LPS Document 340 Filed 03/24/20 Page 4 of 4 PageID #: 22219




Respectfully submitted,
DLA Piper LLP (US)
/s/ Denise S. Kraft
Denise S. Kraft (DE Bar No. 2778)

Counsel for Plaintiff Citrix Systems, Inc.
cc: All Counsel of Record




                                             4

EAST\172964477.2
